Case 2:18-cv-13008-SRC-CLW Document 9 Filed 01/28/19 Page 1 of 1 PageID: 39

                         UNITED STATES DISTRICT COURT
                        FOR THE District of New Jersey [LIVE]
                    U.S. District Court for the District of New Jersey

 MASSIMO CARRARO
                                   Plaintiff,
 v.                                             Case No.: 2:18−cv−13008−SRC−CLW
                                                Judge Stanley R. Chesler
 NCS TECHNOLOGIES, INC.
                                   Defendant.




                    Order For Dismissal Pursuant to L.Civ.R. 41.1(a)

    It appearing that the above captioned action having been pending for more than 90 days
 without any proceeding having been taken during this time and good cause having not
 been shown as to why this action should not be dismissed;
 IT IS on this 28th day of January, 2019,
 ORDERED that the above captioned action be and is hereby dismissed, pursuant to
 L.Civ.R. 41.1(a), without prejudice and without costs.




                    /s/ Stanley R. Chesler
                    ____________________________________________________
                    STANLEY R. CHESLER United States District Judge
